                Case 3:20-cr-00090-RS Document 26 Filed 11/13/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOFFER LEE (CABN 280360)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7241
 7        FAX: (415) 436-7234
          christoffer.lee@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. CR 20-0090 RS
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   NOVEMBER 17, 2020 TO DECEMBER 15, 2020
15      v.                                            )   AND ORDER
                                                      )
16   SHAWN NIMAU,                                     )
                                                      )
17           Defendant.                               )
                                                      )
18

19           Counsel for the United States and counsel for Mr. Nimau now jointly stipulate and request to
20 continue the November 17, 2020 status conference in the instant matter until December 15, 2020, or to a

21 subsequent date deemed appropriate by the Court. The requested continuance is necessary to afford

22 defense counsel time to review the discovery produced by the United States in the case and/or made

23 available for inspection. The parties are simultaneously filing a stipulation and proposed protective

24 order for court approval and the defense anticipates retention of an expert to review discovery in the

25 case. It is hereby stipulated by and between counsel for the United States and counsel for the defendant

26 Shawn Nimau that time be excluded under the Speedy Trial Act from November 17, 2020 through

27 December 15, 2020.

28           The parties stipulate and agree that excluding time until December 15, 2020 will allow for the

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 20-0090 RS                                                                    v. 7/10/2018
               Case 3:20-cr-00090-RS Document 26 Filed 11/13/20 Page 2 of 2




 1 effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and

 2 agree that the ends of justice served by excluding the time from November 17, 2020 through December

 3 15, 2020 from computation under the Speedy Trial Act outweigh the best interests of the public and the

 4 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 5          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 6 counsel for the defendant to file this stipulation and proposed order.

 7          IT IS SO STIPULATED.

 8

 9 DATED: 11/13/2020                                               /s/                  ___
                                                          CHRISTOFFER LEE
10                                                        Assistant United States Attorney

11
     DATED: 11/13/2020                                             /s/               ___
12                                                        PAUL DEMEESTER
                                                          Counsel for Defendant Shawn Nimau
13

14                                                   ORDER

15          Based upon the facts set forth in the stipulation of the parties, and for good cause shown, the

16 Court finds that failing to exclude the time from November 17, 2020 through December 15, 2020 would

17 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

18 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court

19 further finds that the ends of justice served by excluding the time from November 17, 2020 through

20 December 15, 2020 from computation under the Speedy Trial Act outweigh the best interests of the

21 public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

22 HEREBY ORDERED that the time from November 17, 2020 through December 15, 2020 shall be

23 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv). The status

24 conference set for November 17, 2020 is VACATED and RESET to December 15, 2020 at 2:30 p.m.

25          IT IS SO ORDERED.

26
           November 13, 2020
27 DATED: ___________________                                    ___________________________
                                                                 RICHARD SEEBORG
28                                                               United States District Judge

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 20-0090 RS                                                                     v. 7/10/2018
